Title: To Alexander Hamilton from George Washington, 1 January 1793
From: Washington, George
To: Hamilton, Alexander



Philadelphia Jany 1st. 1793
Dear Sir

After reading the enclosed letter return it to me. My sentiments on the general principle your are acquainted with. With the one handed, under this cover, do as shall seem best to you in the case before us, & let me know the result; or, if you chuse it, I am ready to confer further with you on the subject.
I am always   Your Sincere frd & sr

Go: Washington

 